Citation Nr: 1609230	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-34 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 13, 2014, and in excess of 20 percent thereafter for status-post pterygium excision and pingueculum of the right eye.

2.  Entitlement to an initial compensable rating prior to November 13, 2014, and in excess of 20 percent thereafter for pinguecula with conjunctivitis of the left eye.

3.  Entitlement to an effective date prior to October 26, 2007, for the award of service connection for pinguecula with conjunctivitis of the left eye.

4.  Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

Additionally, in a June 2014 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to service connection for sleep apnea syndrome.  An August 2015 rating decision awarded service connection for left eye pinguecula with conjunctivitis and assigned an initial rating, effective October 26, 2007.  The Veteran subsequently filed a notice of disagreement as to the denial of the claim for service connection for sleep apnea syndrome, the effective date assigned for the award of service connection for left eye pinguecula, and the initial rating assigned for the left eye pinguecula.  However, a statement of the case as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion of the decision below.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In June 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

In October 2014, the Board remanded the claim for a higher initial rating for right eye status-post pterygium excision and pingueculum, as well as claims for service connection for a left eye disorder and an acquired psychiatric disorder, to the AOJ for additional development.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders with regard to the claim for a higher rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In August 2015, the AOJ awarded service connection for depressive disorder not otherwise specified and left eye pinguecula with conjunctivitis.  As the August 2015 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  In addition, this rating decision also assigned a 20 percent rating for right eye status-post pterygium excision and pingueculum, effective November 13, 2014.  However, inasmuch as a higher rating is available for an eye disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Veteran filed a Notice of Disagreement (VA Form 21-0958) seeking an increased rating for right eye pterygium excision and pingueculum as well an effective date of July 22, 2002 for the award of service connection for this disability.  The Board notes that the claim for a higher rating for right eye pterygium is currently on appeal and the date of the award of service connection for this disability is currently July 22, 2002.  Therefore, this submission cannot constitute a Notice of Disagreement for these issues.

The Board observes that, after the AOJ last adjudicated the Veteran's claim for a higher initial rating for his right eye disability in the August 2015 supplemental statement of the case, additional evidence consisting of VA treatment records dated from June 2014 to September 2015 was associated with the record.  In January 2016, the Veteran's representative waived AOJ consideration of such evidence.  38. C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to higher initial ratings for left eye pinguecula with conjunctivitis, an earlier effective date for the award of service connection for such disability, and service connection for sleep apnea syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected right eye status-post pterygium excision and pingueculum is manifested by eye redness, itching, and dryness with no associated loss of visual acuity.


CONCLUSIONS OF LAW

1.  For the appeal period prior to November 13, 2014, the criteria for an initial rating of 10 percent, but no higher, for status-post pterygium excision and pingueculum of the right eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2015), 4.84a, Diagnostic Code 6034, 6018 (2008). 

3.  For the appeal period beginning on November 13, 2014, the criteria for an initial rating in excess of 20 percent for status-post pterygium excision and pingueculum of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14 (2015), 4.84a, Diagnostic Code 6018 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected status-post pterygium excision and pingueculum of the right eye, the Veteran has appealed the propriety of the initial assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the January 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has also been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in September 2006, October 2008, and November 2014, which address the nature and severity of his status-post pterygium excision and pingueculum of the right eye.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected status-post pterygium excision and pingueculum of the right eye as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his status-post pterygium excision and pingueculum of the right eye has worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2014 remand directives by obtaining the Veteran's updated VA treatment records and affording him a new VA examination to determine the nature and severity of his right eye disorder, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included an increased rating for the Veteran's right eye disorder.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right eye disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  In this regard, he testified regarding his current eye symptoms, including that he experienced eye blurriness and vision difficulties.  Therefore, the Board finds that not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the instant claim was remanded subsequent to the hearing for additional development, to include obtaining updated VA treatment records and affording the Veteran a new VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

In the instant case, the Veteran's status-post right eye pterygium excision and pingueculum was rated under Diagnostic Code 6034 for a pterygium prior to November 13, 2014.  As of November 13, 2014, the disability was evaluated by analogy under Diagnostic Codes 6018-6066 for chronic conjunctivitis and the anatomical loss of one eye.

Prior to December 10, 2008, pterygium was evaluated on the basis of resulting loss of vision, if any.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).   A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a.  

Chronic conjunctivitis is rated as noncompensably disabling if it is healed.  Active conjunctivitis with objective symptoms is rated as 10 percent.  38 C.F.R. § 4.84a, 6017 (2008).

The Veteran contends that a higher rating is warranted for his service-connected status-post pterygium excision and pingueculum of the right eye.  During his June 2014 Board hearing, the Veteran testified that he experienced eye dryness and blurry vision and that the quality of his vision varied.  He also testified that smoke, windy, and cold weather worsened his eye condition.

A July 2002 private treatment note indicates that the Veteran had a right eye pterygium for the past five years and that he complained of eye fatigue.  Eye pain or visual complaints were denied.  Right eye vision without correction was noted to be 20/30-2 in the right eye.  A September 2003 VA treatment note reflects the Veteran's complaints of blurry vision without glasses, bilateral redness, mild itching, and burning.  Diplopia was denied.  Uncorrected visual acuity was found to be 20/20-1 in the right eye.  Physical examination found an epithelial corneal scar in the right eye.  A December 2003 VA treatment note reveals right eye visual acuity to be to 20/20-.

An October 2005 private treatment note reflected the Veteran's complaints of mild burning.  Visual acuity was found to be 20/40-1 in the right eye.  A November 2005 VA treatment note reflects the Veteran's complaints of irritated and itchy eyes.  Pain, discomfort, flashes, and floaters were denied.  Visual acuity was found to be 20/60-1 in the right eye.  A January 2006 VA treatment note reflects the Veteran's complaints of bilateral dry eyes.  Pain, discomfort, flashes, and floaters were denied.  Corrected visual acuity was found to be 20/30 in the right eye.  

A September 2006 VA eye examination report reflects the Veteran's complaints of blurry vision, particular at near.  Best-corrected visual acuity was found to be 20/30 in the right eye while uncorrected visual acuity was found to be 20/30.  Physical examination revealed a nasal conjunctiva scar in the right eye.  The cornea, anterior chamber, iris, and lens were found to be normal.

A February 2007 VA treatment note reflects right eye visual acuity to be 20/30-2.  A second February 2007 VA treatment note reflects right eye visual acuity to be 20/30.  Right eye visual acuity was found to be 20/40 in April 2007; 20/30- in May 2007; 20/30 in August 2007; 20/40+2 in August 2007; 20/40 in September 2007; 20/25-2 in August 2007; 20/40 in September 2007; 20/25-2 in October 2007; 20/30- in October 2008; 20/50- in November 2007; 20/40+ in December 2007; 20/40+2 in January 2008; 20/50 in February 2008; 20/30 in April 2008 and 20/30+1 in July 2008; and 20/30 in September 2008.

An October 2008 VA eye examination report reflects the Veteran's complaints of red, irritated, and dry feeling eyes.  Best-corrected vision in the right eye was found to be 20/25 +/-.  Following a physical examination, impressions of ocular surface disease/keratoconjunctivitis sicaa and prior right eye pterygium surgery were made.

Right eye visual acuity was found to be 20/30 in November 2008; 20/25-1 in January 2009; 20/60+1 in March 2009; 20/50 in May 2009; 20/40- in July 2009; 20/25 in December 2010; 20/25-2 in December 2010; 20/25-2 in April 2011; 20/25-2 in August 2011; 20/40+2 in June 2012; 20/40 in October 2012; 20/60-1 in May 2013; 20/50-1 in July 2013; 20/40 in August 2013; 20/60 in January 2014; 20/60 in February 2014 and 20/40 in May 2014.

A November 13, 2014 VA examination report reflects the Veteran's complaints of chronic ocular irritation with allergic conjunctivitis.  Right eye uncorrected and corrected visual acuity was found to be to 20/50.  Physical examination revealed a small corneal scar and allergic conjunctivitis.  A general bilateral reduction in visual fields was found with the examiner noting that the etiology was undetermined.  The examiner also noted that there was no decrease in visual acuity or other visual impairment attributable to the Veteran's pinguecula.  Examination was negative for anatomical loss of the eye, light perception only, extremely poor vision, or blindness in either eye, severe irregular astigmatism, diplopia, or a loss of the eyelids, brows, or lashes.  Following a physical examination and a review of the Veteran's medical records, the examiner opined that the Veteran's complaints of redness, irritation, dryness, burning, and itchiness in the right eye were attributable to his service-connected right eye status-post pterygium excision and pingueculum.  The examiner further noted that removal of the pinguecula and pterygium can cause scarring and eye irritations.

A July 2015 VA treatment note indicates that right eye visual acuity was 20/50+.  A September 2015 VA treatment note indicates that right eye visual acuity was 20/50+.

For the appeal period prior to November 13, 2014, the Veteran's right eye status-post pterygium excision and pingueculum manifested as eye redness, itching, and dryness.  The Veteran has reported using eye drops and wet compresses to relieve his symptoms.  A November 2014 VA examiner found that such symptoms were attributable to the Veteran's right eye disability.  The Board finds that the symptoms of eye redness, itching, and dryness are analogous to active conjunctivitis.  As such, a 10 percent rating, the highest schedular rating available for chronic conjunctivitis, is warranted for this appellate period.  However, a rating in excess of 10 percent is not warranted as the Veteran's right eye status-post pterygium excision and pingueculum was found to not manifest as a decrease in visual acuity or other visual impairment by the November 2014 VA examiner.  Moreover, this disability did not result in the anatomical loss of the eye.

For the appellate period beginning on November 14, 2014, the Veteran's right eye status-post pterygium excision and pingueculum continued to manifest as complaints of eye redness, itching, and dryness.  A rating in excess of 20 percent is not warranted as this disability did not manifest as the anatomical loss of the eye.  In addition, the November 2014 VA examiner specifically found that there was no decrease in visual acuity or other visual impairment attributable to the Veteran's pinguecula.  Although the AOJ had considered the Veteran's right eye visual impairment, the Board finds that such consideration is not warranted as the November 2014 VA examiner found that the Veteran's right eye pterygium excision and pingueculum did not result in decreased visual acuity or other visual impairment.  Therefore, a higher rating is not warranted.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right eye disorder; however, the Board finds that his symptomatology has been stable throughout each stage in the appeal.  Therefore, assigning further staged ratings is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right eye disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.   The Veteran's various subjective complaints-including but not limited to eye redness, itching, and dryness-are contemplated by the rating criteria under which the disability is rated.  Moreover, the Board has specifically considered these subjective complaints in awarded the rating herein.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected right eye disorder.  Moreover, he testified that he was currently employed during his June 2014 hearing.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with the instant claim decided herein and, consequently, no further consideration of such is necessary at this time. 

For the foregoing reasons, the Board finds that an initial 10 percent rating for status-post pterygium excision and pingueculum of the right eye prior to November 13, 2014 is warranted.  However, the Board further finds that an initial rating in excess of 10 percent prior to November 13, 2014, and in excess of 20 percent thereafter for status-post pterygium excision and pingueculum of the right eye is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Prior to November 13, 2014, an initial rating of 10 percent, but no higher, for status-post pterygium excision and pingueculum of the right eye is granted, subject to the laws and regulations governing payment of monetary benefits.

As of November 13, 2014, an initial rating in excess of 20 percent for status-post pterygium excision and pingueculum of the right eye is denied.



REMAND

With respect to the claim for service connection for sleep apnea syndrome, the Board notes that a June 2014 rating decision denied this claim.  Thereafter, in August 2014, the Veteran entered a notice of disagreement as to the denial of the claim for service connection.  In addition, an August 2015 rating decision granted service connection for left eye pinguecula with conjunctivitis and assigned an initial noncompensable rating, effective October 26, 2007, and a 20 percent rating, effective November 13, 2014.  Thereafter, the Veteran entered a notice of disagreement as to the assigned initial ratings and effective date of the left eye disability in September 2015.  There is no indication in the record that these appeals have been withdrawn or otherwise resolved.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues are necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for sleep apnea syndrome, entitlement to an effective date prior to October 26, 2007 for the award of service connection for left eye pinguecula with conjunctivitis, and entitlement to an initial compensable rating prior to November 13, 2014, and in excess of 20 percent thereafter for pinguecula with conjunctivitis of the left eye.  Advise the Veteran and his representative of the time period in which to perfect his appeals.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


